Citation Nr: 1004114	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether the Appellant should be recognized as the Veteran's 
surviving spouse for the purpose of VA death benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 
1975.  He died in November 2004.  The Appellant was married 
to the Veteran when he died, and the Appellant's status as 
the Veteran's surviving spouse is the question on appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Appellant failed to appear at a 
scheduled hearing before the Board.  Without good cause shown 
for the failure to appear, the request for the hearing is 
deemed withdrawn.  38 C.F.R. § 20.704(d).

In May 2009, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDINGS OF FACT

1. The Appellant married R.L.M. in March 1985 and separated 
from him in May 1999.  

2. In August 1999, R.L.M. initiated divorce proceedings and 
had a summons served upon the Appellant.  

3. In October 1999, an attorney appeared on the Appellant's 
behalf and answered the divorce petition.  

4. The Veteran and Appellant were married in Martin County in 
the State of Florida in January 2000.

5. In May 2000, the Circuit Court of the Nineteenth Judicial 
Circuit in and for St. Lucie County Florida ordered a final 
judgment of dissolution of marriage.  

6. The Appellant believed the divorce became final as a 
result of the December 1999 mediation agreement and entered 
into the marriage without knowledge of the legal impediment, 
that is, her divorce from R.L.M. was not final.

7. The Veteran died in November 2004.

8. The Appellant cohabited with the Veteran continuously from 
the date of marriage to the date of his death. 


CONCLUSION OF LAW

The Appellant is entitled to recognition as the Veteran's 
surviving spouse for the purpose of VA death benefits.  38 
U.S.C.A. §§ 1102, 1310, 1541 (West 2002); 38 C.F.R. §§ 3.1, 
3.5, 3.50, 3.52, 3.53, 3.54, 3.102, 205(c) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



In light of the favorable disposition, that is, recognizing 
the Appellant's status as the Veteran's surviving spouse, the 
only matter resolved in this decision, further discussion 
here of compliance with the VCAA with regard to the claim is 
not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Legal Principles

Dependency and Indemnity Compensation benefits and non-
service connected death pension benefits may be paid to the 
surviving spouse of a veteran if certain requirements are 
met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2009).

A surviving spouse is defined as a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.



Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of death, and no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits other than accrued monthly 
benefits covering a period prior to the veteran's death.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  
38 C.F.R. § 3.53(a).

The question presented is whether the Appellant had no 
knowledge of the legal impediment to her marriage to the 
Veteran.  Under 38 C.F.R. § 3.205(c), the claimant's signed 
statement that she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.

The determination of the Appellant's knowledge with respect 
to a legal impediment must be viewed in terms of "what the 
appellant's state of mind was at the time that the invalid 
marriage was contracted."  Dedicatoria v. Brown, 8 Vet. App. 
441, 444 (1995); Lamour v. Peake, 544 F.3d 1317 (Fed. Cir. 
2008).



Facts 

The Veteran was married to I.T. in November 1990, which ended 
in divorce in March 1992.

The Appellant was married to R.W.P, which ended in divorce in 
January 1985.  

The Appellant then married R.L.M. in March 1985 and separated 
from him in May 1999.  In August 1999, R.L.M. initiated 
divorce proceedings and had a summons served upon the 
Appellant.  In October 1999, an attorney appeared on her 
behalf and answered the divorce petition. 

The Veteran and Appellant were married in Martin County in 
the State of Florida in January 2000.

In May 2000, the Circuit Court of the Nineteenth Judicial 
Circuit in and for St. Lucie County, Florida, ordered a final 
judgment of dissolution of marriage.  The order referenced 
and incorporated two mediation agreements dated in December 
1999 and May 2000 which addressed the issues of child 
custody, property division, and responsibility for debts.

The Veteran died in November 2004.  

In May 2005, the Appellant filed a claim for VA death 
benefits as the Veteran's surviving spouse. 

In August 2005, VA received from the Appellant a statement 
declaring that she had no knowledge of an impediment to the 
marriage to the Veteran s far as our marriage was legal.

In September 2005, the Appellant stated that she was not 
aware that R.L.M. had obtained a continuance in the 
dissolution proceedings in October 1999 as she and the 
Veteran had moved from the area.  She also thought her 
divorce from R.L.M. was final as of December 1999, the date 
of the first mediation agreement.  She then married the 
Veteran the following January and the Appellant and the 
Veteran were together until his death. 

In September 2005, the RO notified the Appellant that her 
claim for VA death benefits was denied because she was still 
legally married to R.L.M. when she married the Veteran in 
January 2000.

In January 2006, the Appellant expressed disagreement to the 
RO's decision.  She stated that she believed her divorce from 
R.L.M. was final when she left the courthouse in December 
1999.  She also stated she married the Veteran before a 
Justice of the Peace in Florida and she believed the court 
records were checked. 

In June 2006, the State of Florida Courts Administrator 
advised the RO that common law marriages were not recognized 
at any time after January 1, 1968 and without a divorce prior 
to re-marriage, a second marriage is not valid under Florida 
law.

In July 2006, the RO issued an administrative decision 
finding that there was a legal impediment to the marriage of 
the Veteran and Appellant and neither Florida, where the 
marriage took place, nor Idaho, where he Veteran and 
Appellant resided at his death, recognized common law 
marriages.

In January 2007, the Director of VA Compensation and Pension 
Service reviewed the claim and determined that the Appellant 
was aware of the legal impediment to her marriage to the 
Veteran and the Appellant could not be recognized as the 
Veteran's surviving spouse. 

In May 2009, the Board remanded the matter asking that the 
Appellant to submit copies of the mediation agreements in 
December 1999 and in May 2000 in her divorce from R.L.M., 
incorporated by reference in the final judgment of 
dissolution of marriage, entered in May 2000.  If the record 
were not available, the Appellant was asked to submit a 
statement from her legal counsel, who represented her in the 
divorce.  She was also asked to document when she and the 
Veteran moved from Florida to Idaho.

The Appellant did not respond to the request for additional 
evidence. 

Analysis

Clearly, the marriage between the Appellant and the Veteran 
in January 2000 was done under a legal impediment, that is, 
the divorce of the Appellant and R.L.M. was not final until 
May 2000.  

The critical question, then, is whether the Appellant had 
knowledge of the legal impediment to her marriage to the 
Veteran at the time of her attempted marriage to the Veteran 
in January 2000.  If it is found that she did not have 
knowledge of the legal impediment, then her marriage to the 
Veteran could be "deemed valid" pursuant to 38 C.F.R. § 3.52 
for the purpose of establishing recognition as the Veteran's 
surviving spouse for the purpose of VA benefits.  

If it is found that the Appellant did have knowledge of the 
legal impediment, then the provisions of 38 C.F.R. § 3.52 do 
not apply and her marriage to the Veteran could not be 
"deemed valid" for VA purposes.



The Appellant has stated she believed that her divorce to 
R.L.M. was final when she and R.L.M. reached a mediation 
agreement in December 1999 and she was free to re-marry a 
month later.  As it is the Appellant's state of mind at the 
time that the invalid marriage was contracted that is the 
significant fact, and as the Appellant declared in writing 
that she was not aware of a legal impediment at the time of 
her marriage to the Veteran, the evidence is favorable to her 
claim that she did know of the legal impediment. 

As for the second, subsequent mediation agreement and final 
decree in May 2000, which is evidence that the Appellant may 
have known the matter was not final, the Appellant did not 
initiate the dissolution proceedings and an attorney appeared 
on her behalf.  There is also evidence that she moved out of 
the county where the divorce occurred inasmuch as she and the 
Veteran were married in a different county.  

As there is evidence for and against the claim that the 
Appellant did not know of the legal impediment at the time 
she married the Veteran in January 2000, the Appellant will 
receive the benefit of the doubt when there is an approximate 
balance of positive and negative evidence as exists in this 
case.  38 U.S.C.A. § 5107(b).  Resolving all doubt in favor 
of the Appellant, the Board concludes her attempted marriage 
to the Veteran may be deemed valid under the provisions of 38 
C.F.R. § 3.52.  

In addition to finding that the Appellant had a deemed valid 
marriage to the Veteran, the remaining criteria that the 
marriage to the Veteran occurred one year or more before the 
Veteran died, that she cohabited with the Veteran 
continuously from the date of marriage to his death, and no 
claim has been filed by a legal surviving spouse of the 
Veteran have also been met.






As the requirements of 38 C.F.R. § 205(c) and 38 C.F.R. § 
3.52 have been met, the Appellant is recognized as the 
Veteran's surviving spouse. 


ORDER

The Appellant is recognized as the Veteran's surviving spouse 
for the purpose of VA death benefits, and the appeal is 
granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


